Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 22 March 1821
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir
Monticello
Mar. 22. 21.
This will be delivered you by mr Wilson a gentleman of this state, well informed, of fine understanding, and of great worth. he goes to Europe in order to see what it is, but more especially to study it’s agriculture for you know we are all agricultural here. he asked me for an introduction to some of my friends. I told him that I believed there was not a person living in France who had been personally known to me while there but yourself; and that with you  his being an American was a sufficient passport. still as it will be satisfory to you to know that those to whom you shew kindnesses merit them, I give him a letter with that assurance.My health is better, but not good.  so weak as not to walk further than my garden: but I ride with little fatigue. may yours be as long as you wish for life. and continue you the index of the orthodox party of your government for us who have no means of knowing the details. affectionately Adieu.Th: Jefferson